Citation Nr: 1329448	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, 
to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied 
service connection for a low back disorder.

This case was previously before the Board in September 2012, 
at which time it was remanded for further development to 
include obtaining additional VA treatment records, and 
according the Veteran an examination to address the etiology 
of his back disorder.  Additional electronic, paperless VA 
treatment records have been associated with the Virtual VA 
system, and the Veteran was accorded such an examination in 
October 2012.  All other development directed by the Board's 
remand appears to have been substantially accomplished.  
Accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(Remand not required under Stegall where the Board's remand 
instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, the Board finds that further 
development is still required in this case as the October 
2012 VA examination is not adequate for resolution of the 
Veteran's claim.  Accordingly, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In this case, the Board's September 2012 remand directed 
that the Veteran be accorded a VA medical examination to 
determine whether his current low back disorder was directly 
related to service; caused by service-connected disability; 
and/or did any low back conditions undergone an increase in 
severity that is proximately due to or the result of his 
service-connected right hip, knee and leg disabilities 
(i.e., secondary aggravation).  

The subsequent October 2012 VA examination included opinions 
against the current low back disorder being directly related 
to service, or having been caused by his service-connected 
disabilities.  However, no opinion regarding secondary 
aggravation appears to have been promulgated on this 
examination.  Without such an opinion, the Board must find 
that this examination is not adequate for resolution of this 
case.  Once VA has provided a VA examination, it is required 
to provide an adequate one, regardless of whether it was 
legally obligated to provide an examination in the first 
place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, a remand is required to obtain clarification from 
the October 2012 VA examiner regarding the issue of 
secondary aggravation.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  If the original 
examiner is unavailable, then the requested opinion should 
be obtained from another appropriately qualified person.  If 
a new examination is deemed necessary, then one should be 
provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his low back disorder since October 
2012.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran's VA claims folder should be 
made available to the October 2012 VA 
examiner for clarification of the 
opinion expressed therein.  
Specifically, is it at least as likely 
as not (50 percent or greater 
likelihood) that the Veteran's low back 
disorder was aggravated by any and/or 
all of his service-connected 
disabilities.  By aggravation, the 
Board means a permanent increase in 
severity that is beyond natural 
progression; i.e., did any low back 
condition(s) undergo an increase in 
severity that is proximately due to or 
the result of his service-connected 
right hip, knee and leg disabilities.

A complete rationale for any opinion 
expressed must be provided, to include 
if the examiner determines an opinion 
cannot be provided without resort to 
speculation.

If the original examiner is unavailable, 
then the requested opinion should be 
obtained from another appropriately 
qualified person.  If a new examination 
is deemed necessary, then one should be 
provided.

3.  After completing any additional 
development deemed necessary, the 
AMC/RO should readjudicate the issue on 
appeal in light of any additional 
evidence added to the records assembled 
for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in February 2013, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


